Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a Non-Provisional patent Application of Provisional patent application 62/730,890, filed on 09/13/2018.
Claims 1, 4-5, 9, 15-16, and 17-19 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 12/08/2020), Applicants filed a response and an amendment on 03/08/2021, amending claims 1, 4-5. 9, and 15-16, canceling claims 2-3, 6-8, and 10-14, and adding new claims 17-19 is acknowledged. 
 Claim(s) 16-19 remain withdrawn and new claims 17-19 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 4-5, 9 and 15 are present for examination.

Applicants' arguments filed on 03/08/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/08/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 1-2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1-2, 8-9 and 15 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Mali et al. (RNA-Guided Human Genome Engineering via Cas9. Science (2013), 339: 823-826) is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

The previous rejection of Claims 1-2, 3 and 4 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Rasmussen et al. (Whole genome sequencing as a tool for phylogenetic analysis of clinical strains of Mitis group streptococci. Eur J Clin Microbiol Infect Dis (2016) 35:1615–1625), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael H Smith, applicants’ representative on 04/27/2021. 

Election/Restriction
Claims 1, 4-5, 9 and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 16-19 are directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 08/24/2020 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and III (claims 1, 4-5, 9, 15, and 16-19) as set forth in the Office action mailed on 08/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
1. 	 (Currently Amended) A variant of Streptococcus pyogenes Cas9 (SpyCas9) protein, comprising: a nuclease (NUC) lobe, a recognition (REC) lobe, and a modified bridge helix (BH) region joining the NUC lobe and the REC lobe, the variant SpyCas9  protein having increased DNA cleavage selectivity relative to a corresponding wild type SpyCas9 protein, and wherein the variant SpyCas9 protein has at least 90% identity to the amino acid sequence of SEQ ID NO:1, and comprises a proline substitution in at least one of amino acid positions L64 and K65 as numbered compared to SEQ ID NO: 1.
9. (Currently Amended) The variant SpyCas9 protein of claim 1, having at least 95% identity to the amino acid sequence of SEQ ID NO: 1.
16. (Currently Amended)  A method of gene editing, comprising using a variant Streptococcus pyogenes Cas9 (SpyCas9) protein of claim 1 in a CRISPR-Cas gene-editing procedure, wherein the variant SpyCas9 protein comprises a nuclease (NUC) lobe, a recognition (REC) lobe, and a modified bridge helix (BH) region joining the NUC lobe and the REC lobe, and wherein the variant SpyCas9 protein has increased DNA cleavage selectivity relative to a corresponding wild type SpyCas9 protein and has at least 90% identity to the amino acid sequence of SEQ ID NO:1, and comprises a proline substitution in at least one of amino acid positions L64 and K65 as numbered compared to SEQ ID NO: 1.
19. (Currently Amended) The method of claim 16, wherein the variant SpyCas9 protein has at least 95% identity to the amino acid sequence of SEQ ID NO: 1.
 
Allowable Subject Matter
	Claims 1, 4-5, 9, 15, and 16-19 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a variant of Streptococcus pyogenes Cas9 (SpyCas9) protein, comprising: a nuclease (NUC) lobe, a recognition (REC) lobe, and a modified bridge helix (BH) region joining the NUC lobe and the REC lobe, the variant SpyCas9  protein having increased DNA cleavage selectivity relative to a corresponding wild type SpyCas9 protein, and wherein the variant SpyCas9 protein has at least 90% identity to the amino acid sequence of SEQ ID NO:1, and comprises a proline substitution in at least one of amino acid positions L64 and K65 as numbered compared to SEQ ID NO: 1. The prior art does not teach a variant of Streptococcus pyogenes Cas9 (SpyCas9) protein, comprising: a nuclease (NUC) lobe, a recognition (REC) lobe, and a modified bridge helix (BH) region joining the NUC lobe and the REC lobe, the variant SpyCas9  protein having increased DNA cleavage selectivity relative to a corresponding wild type SpyCas9 protein, and wherein the variant SpyCas9 protein has at least 90% identity to the amino acid sequence of SEQ ID NO:1, and comprises a proline substitution in at least one of amino acid positions L64 and K65 as numbered compared to SEQ ID NO: 1.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
REMSEN Building and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656